                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    KENNETH J. MYNATT,                               )
                                                     )
            Plaintiff,                               )
                                                     )        NO. 3:20-cv-00151
    v.                                               )
                                                     )        JUDGE CAMPBELL
    UNITED STATES OF AMERICA, et al.,                )        MAGISTRATE JUDGE HOLMES
                                                     )
            Defendants.                              )


                                           MEMORANDUM

            Pending before the Court is Defendants’ Motion to Dismiss. (Doc. No. 19). Plaintiff filed

a Response (Doc. No. 29), and Defendants filed a Reply (Doc. No. 31). For the reasons stated

herein, the motion is GRANTED.

                     I.      FACTUAL AND PROCEDURAL BACKGROUND

            Plaintiff Kenneth Mynatt, an IRS employee and the former vice president of Chapter 39 of

the National Treasury Employees Union (“NTEU”), brings this action against Defendants for

malicious prosecution and civil conspiracy under the Federal Tort Claims Act, 28 U.S.C. § 2671

et seq. Plaintiff alleges that beginning in or about July 2011, certain IRS employees conspired

with agents of the Office of Labor Management Standards of the United States (“OLMS”), and the

Treasury Inspector General for Tax Administration (“TIGTA”) to frame Plaintiff for theft of funds.

(Doc. No. 1, ¶¶ 6, 8, PageID# 2, 3).1 Plaintiff alleges that the conspirators initiated an investigation

of his conduct while he was employed with the Union, and, as a result of that investigation

pressured the District Attorney to prosecute him. (Id.). Plaintiff’s Complaint outlines a complex



1
       Several paragraphs in Plaintiff’s Complaint are misnumbered. For clarity, the Court cites the
PageID where necessary.



         Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 1 of 11 PageID #: 150
narrative of Defendants’ actions and motivations, as well as those of IRS agents, Union officials,

and the District Attorney, who are not parties to this lawsuit. He alleges that these parties

collaborated to retaliate against him for his outspoken criticism of NTEU leadership. (Id. ¶10, Page

ID# 6-12).

       In March 2014, Plaintiff was indicted in the Twentieth Judicial District for theft of funds.

(Doc. No. 21). The charges were eventually retired and dismissed. (Doc. No. 1 ¶ 15). Plaintiff

alleges that he was prosecuted solely because of the pressure put on the District Attorney by OLMS

and TIGTA agents acting in concert with members of the IRS and that these conspirators possessed

evidence of his actual innocence which was never produced in discovery. (Id. ¶ 12).

       In 2017, Plaintiff filed suit against the NTAU, the United States, and 12 named Union,

OLMS, and TIGTA agents. District Judge Richardson dismissed Plaintiff’s federal claims with

prejudice and his state court claims without prejudice, finding that Plaintiff was required to bring

those claims under the Federal Tort Claims Act. (See Mynatt v. Nat’l Treasury Employees Union

Chapter 39, No. 3:17-cv-01454, 2019 WL 7454711 (M.D. Tenn. June 19, 2019).

       Plaintiff filed the instant action in 2020 naming only the United States, OLMS, and TIGTA,

but alleging the same conduct by the same actors. Plaintiff states in his complaint that he has

complied with the statutory requirement to exhaust his administrative remedies (Doc. No. 1 ¶ 5),

and Defendants do not dispute that the requirement has been satisfied. Defendants now move to

dismiss this action for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) and failure

to state a claim under Fed. R. Civ. P. 12(b)(6).




                                                   2

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 2 of 11 PageID #: 151
                                II.     STANDARD OF REVIEW

A. Rule 12(b)(1)

       Whether a court has subject-matter jurisdiction is a “threshold determination” in any action.

Am. Telecom Co. v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir. 2007). This reflects the

fundamental principle that “[j]urisdiction is power to declare the law, and when it ceases to exist,

the only function remaining to the court is that of announcing the fact and dismissing the cause.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74

U.S. (7 Wall.) 506, 514 (1868)). When a motion to dismiss raises both lack of subject matter

jurisdiction and failure to state a claim, the Court is “bound to consider the 12(b)(1) motion first,

since the Rule 12(b)(6) challenge becomes moot if this court lacks subject matter jurisdiction.”

Wayside Church v. Van Buren Cty., 847 F.3d 812, 816 (6th Cir. 2017) (quoting Moir v. Greater

Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990)).

       A motion to dismiss under Rule 12(b)(1) for lack of subject-matter jurisdiction “may either

attack the claim of jurisdiction on its face or it can attack the factual basis of jurisdiction.” Golden

v. Gorno Bros., Inc., 410 F.3d 879, 881 (6th Cir. 2005). A facial attack challenges the sufficiency

of the pleading and, like a motion under Rule 12(b)(6), requires the Court to take all factual

allegations in the pleading as true. Wayside Church, 847 F.3d at 816-17 (citing Gentek Bldg.

Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007)). A factual attack

challenges the allegations supporting jurisdiction, raising “a factual controversy requiring the

district court to ‘weigh the conflicting evidence to arrive at the factual predicate that subject-matter

does or does not exist.’” Id. at 817 (quoting Gentek, 491 F.3d at 330). “When a Rule 12(b)(1)

motion attacks the factual basis for jurisdiction…the district court has broad discretion over what

evidence to consider and may look outside the pleadings to determine whether subject matter



                                                   3

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 3 of 11 PageID #: 152
jurisdiction exists.” Adkisson v. Jacobs Engineering Group, Inc., 790 F.3d 641, 647 (6th Cir.

2015). A question of sovereign immunity is generally a factual attack. See Hatcher v. United

States, 855 F.Sup.2d 728, 731 (E.D. Tenn. Mar. 31, 2012) (finding that a challenge to subject

matter jurisdiction under the FTCA was a factual attack); Banks v. United States, 2009 WL 805143

at *4 (N.D. Ohio Mar. 27, 2009) (“The sovereign immunity question under Rule 12(b)(1) is not

whether the complaint adequately sets forth a substantive claim…but whether the Court has

jurisdiction to hear the causes of action the claim asserts.”).

                                        III.    ANALYSIS

        The Federal Tort Claims Act (“FTCA”) provides a limited waiver of sovereign immunity,

permitting a plaintiff to bring state-law tort claims against the United States “in the same manner

and to the same extent as a private individual under like circumstances” where the claim arises

from the conduct of a federal employee acting within the scope of their employment. 28 U.S.C. §

2674; Brownback v. King, 141 S. Ct. 740, 746, 209 L. Ed. 2d 33 (2021). The liability under the

FTCA is determined by the laws of the state in which the conduct giving rise to liability occurred.

Young v. United States, 71 F.3d 1238, 1242 (6th Cir. 1995). Certain claims, however, are excepted

from the FTCA, and where one of these exceptions applies, the Court lacks subject matter

jurisdiction.

A.      Exceptions to the FTCA

        Defendants raise two exceptions to the FTCA: the discretionary function exception and the

intentional tort exception. The discretionary function exception preserves the United States’

sovereign immunity for claims based on the performance of or failure to perform a discretionary

function. 28 U.S.C. § 2680(a). The intentional tort exception preserves the United States’

sovereign immunity for certain intentional torts, including malicious prosecution, unless the



                                                  4

     Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 4 of 11 PageID #: 153
allegations are against an “investigative or law enforcement officer of the United States

Government.” 28 U.S.C. § 2680(h). This law enforcement proviso operates as a carve out of the

exception, permitting intentional tort claims when they are committed by “any officer of the United

States who is empowered by law to execute searches, to seize evidence, or to make arrests for

violations of federal law.” Id. Defendants argue that both exceptions apply, divesting the Court of

subject matter jurisdiction. Plaintiff argues that the discretionary function exception does not

apply, and that his claims fall within the law enforcement proviso.

        The Circuits are divided on how a court should proceed when both exceptions are raised,

because the consideration of the discretionary function exception and the law enforcement proviso

of the intentional tort exception may yield different results. The Fifth and Eleventh Circuits have

found that any conflict between the discretionary function exception and the law enforcement

proviso of the intentional tort exception should be resolved in favor of the law enforcement

proviso. See Sutton v. United States, 819 F.2d 1289, 1295 (5th Cir. 1987) (Finding that declaring

the government immune from a suit permissible under the law enforcement proviso due to the

discretionary function exception “would result in judicial repeal of the law enforcement proviso

by rendering its authorization of suits for malicious prosecution, which frequently arise out of, or

in connection with discretionary acts, superfluous.”)2; Nguyen v. United States, 556 F.3d 1244,

1256-57 (11th Cir. 2009) (“To hold in this case that the discretionary function exception in

subsection (a) trumps the specific proviso in subsection (h) would defeat what we know to be the

clear purpose of the 1974 amendment.”).




2
          A more recent decision in the Fifth Circuit does not alter the finding in Sutton but does seem to find
that it is sometimes appropriate to consider both exceptions independently. See Campos v. United States,
888 F.3d 724 (5th Cir. 2018).

                                                       5

    Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 5 of 11 PageID #: 154
        Conversely, decisions out of the Second, Fourth, Seventh, and Ninth Circuits have found

that the plaintiff must first overcome the discretionary function exception before the court can

consider the intentional tort exception. See Caban v. United States, 671 F.2d 1230, 1234-35 (2nd

Cir. 1982) (finding that the intentional tort exception must be read in conjunction with the

discretionary function exception.); Medina v. United States, 259 F.3d 220, 224-26 (4th Cir. 2001)

(finding that Plaintiff must first overcome the discretionary function determination before the

Court considers the intentional tort exception); Linder v. United States, 937 F.3d 1087, 1089 (7th

Cir. 2019) (finding that Plaintiff’s claims for malicious prosecution and intentional infliction of

emotional distress were within the discretionary function exception); Gasho v. United States, 39

F.3d 1420, 1435 (9th Cir. 1994) (“If a defendant can show that the tortious conduct involved a

‘discretionary function,’ a plaintiff cannot maintain an FTCA claim, even if the discretionary act

constitutes an intentional tort.”).

        Absent clear guidance from the Sixth Circuit on this issue, the Court finds the latter body

of law more persuasive. The Court is additionally guided by the language of the intentional tort

exception, which states that the exception applies “provided, that…the provisions of this chapter

and section 1346(b) of this title shall apply to any claim arising out of assault, battery, false

imprisonment, false arrest, abuse of process, or malicious prosecution.” 28 U.S.C. § 2680(h)

(emphasis added). The statutory language contemplates the interplay between the listed exceptions

and instructs that all provisions be considered. Subsection (a) is a “provision[] of [the] chapter”

which the Court “shall apply to any claim arising out of” the enumerated intentional torts.

Accordingly, the Court finds that it must evaluate the discretionary function exception as applied

to Plaintiff’s FTCA claim, even when that claim alleges an intentional tort that may fall within the

law enforcement proviso.



                                                 6

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 6 of 11 PageID #: 155
B.      The Discretionary Function Exception

        As stated above, the discretionary function exception, articulated in subsection (a),

“preserves the government’s sovereign immunity for any claim ‘based upon the exercise or

performance or the failure to exercise or perform a discretionary function or duty on the part of a

federal agency or an employee of the Government, whether or not the discretion involved be

abused.’” Wilburn v. United States, 745 Fed. Appx. 578 (6th Cir. 2018) (quoting 28 U.S.C. §

2680(a)). “This exception…marks the boundary between Congress’ willingness to impose tort

liability upon the United States and its desire to protect certain governmental activities from

exposure to suit by private individuals.” Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536

(1988) (internal quotations omitted).

        In determining the applicability of the discretionary function exception, the relevant

inquiry is “the nature of the conduct, rather than the status of the actor”. Id. The Court must only

apply the exception when the conduct is discretionary. Id. Accordingly, courts have upheld a two-

part test for determining the applicability of this exception, commonly called the Gaubert test.

“First, the conduct must be ‘discretionary,’ not controlled by mandatory statutes and regulations.’”

A.O. Smith Corp. v. United States, 774 F.3d 359, 364 (6th Cir. 2014) (quoting United States v.

Gaubert, 499 U.S. 315, 328 (1998)). Second, the Court must find that “the exercise of discretion

must be ‘the kind that the discretionary function exception was designed to shield’.” Id. “The

crucial first step in deciding whether the conduct was discretionary ‘is to determine exactly what

conduct is at issue.’” Milligan v. United States, 670 F.3d 686, 693 (6th Cir. 2012) (quoting

Rosebush v. United States, 119 F.3d 438, 441 (6th Cir. 1997)).

        Plaintiff frames his complaint as a complex conspiracy involving members of the IRS in

consort with agents of OLMS and TIGTA. Despite that presentation, the challenged conduct at the



                                                 7

     Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 7 of 11 PageID #: 156
heart of Plaintiff’s complaint is the investigation undertaken by OLMS and TIGTA agents and

their recommendations to the District Attorney. Plaintiff states that he was maliciously prosecuted

“at the suggestion and instigation of special agents of the [OLMS] and special agents of [TIGTA].”

(Doc. No. 1 ¶6). He alleges that the parties “conspired together to create a false narrative and

subsequent politically motivated investigation which resulted in [Plaintiff’s] indictment.” (Id. ¶9

PageID# 4). He identifies OLMS Agent Kemp’s “less than adequate investigative methods” and

argues that TIGTA Agent Kreig used his investigation as “a fishing expedition in order to

hopefully find incriminating evidence.” (Id. ¶ 10, PageID# 10). Plaintiff’s claims against the agents

are based in their investigations and recommendations. Accordingly, the Court must determine

whether the investigations and recommendations of the respective agents are discretionary

functions. See Kohl v. United States, 699 F.3d 935, 941-41 (6th Cir. 2012) (collecting cases

demonstrating the characterization of claims under the FTCA).

       1. OLMS Agents

       OLMS agents are empowered by statute with the authority necessary to enforce the Labor

Management Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. § 401 et seq. The

statute gives the Secretary and his delegates the authority to investigate when they believe a

violation has taken place or will take place, and to report the results of that investigation to

“interested parties.” 29 U.S.C. §521(a). Applying the two-step Gaubert test for determining

whether the discretionary function exception applies, the Court finds that it does.

       First, the Court considers whether the challenged acts were discretionary or controlled by

mandatory statutes and regulations. The language of the statute is permissive, not mandatory. The

statute leaves to the discretion of the Secretary when and to what extent to conduct an investigation.

The decision to report the findings of such investigation is also left to the discretion of the



                                                  8

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 8 of 11 PageID #: 157
Secretary. Notwithstanding the permissive language of the statute, “[c]ourts are generally in

agreement that determinations of when, whether, and how to investigate or prosecute are

discretionary functions because they result from balancing policies of enforcement and future

compliance.” Miller v. United States, 2013 WL 1187914 at *3 (E.D. Tenn. 2013) (collecting

cases); Palm v. United States, 2007 WL 9254426 at *2 (6th Cir. 2007). Accordingly, the Court

finds that the acts of the OLMS agents in this case were discretionary.

       Next, the Court considers whether the conduct is of the kind which the exception is

designed to protect. “This second prong seeks to prevent judicial second-guessing of legislative

and administrative decisions grounded in social, economic, and political policy through the

medium of an action in tort.” Milligan v. United States, 670 F.3d at 693 (internal quotations

omitted). There is a “strong presumption” that this second element is satisfied when the court

concludes that the first step of the analysis has been met. A.O. Smith Corp. 774 F.3d at 365. The

Court in Gaubert instructs that “[t]he actions of Government agents involving the necessary

element of choice and grounded in the social, economic, or political goals of the statutes and

regulations are protected.” Gaubert, 499 U.S. at 323. Here, the OLMS agent’s investigative powers

and decisions are grounded in the goals of upholding and enforcing LMRDA. The Court finds that

this is the type of function that the exception is designed to shield.

       Accordingly, the discretionary function exception applies, and the Court lacks subject

matter jurisdiction over Plaintiff’s FTCA claims against OLMS.

       2. TIGTA Agents

       In arguing the application of the discretionary function, Defendants only discuss

application to OLMS, stating that “[t]here is not any cognizable assertion that TIGTA agents

engaged in these acts.” (Doc. No. 22 at 20). Despite Defendants’ offhand dismissal of TIGTA



                                                  9

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 9 of 11 PageID #: 158
agents’ part in this action, the Court will consider the applicability of the discretionary function to

all parties. See Answers in Genesis of Kentucky, Inc. v. Creation Ministries Intern., Ltd., 556 F.3d

459, (6th Cir. 2009) (Stating that “federal courts have a duty to consider their subject matter

jurisdiction in regard to every case and may raise the issue sua sponte.”).

       The Inspector General Act of 1978, 5 U.S.C. App. 3 §1, et seq., empowers officers of

TIGTA with certain statutory authority necessary to carry out the provisions of the Act. Relevant

to this case, TIGTA agents have the authority “to make such investigations and reports relating to

the administration of the programs and operations of that applicable establishment as are, in the

judgments of the Inspector General, necessary or desirable.” 5 U.S.C. App. 3 §6. The statute does

not prescribe a mandatory course of conduct for these investigations or reports, but rather vests

decision-making authority in the Inspector General. These decisions include establishing internal

policies which are subject to review and audit. 5 U.S.C. App. 3 §4.

       Applying the Gaubert test, the Court finds that the discretionary function exception also

applies to TIGTA agents in this case. First, for the same reasons stated above, the Court finds the

investigatory and reporting functions to be discretionary, as there is no mandatory course of

conduct which has been alleged to be followed or violated. Again, the Court notes that

investigative functions are generally found to be discretionary. Miller v. United States, 2013 WL

1187914 at *3 (E.D. Tenn. 2013).

       Next the Court considers whether the investigatory and reporting conduct here is of the

kind the exception seeks to protect. For the same reasons stated above, the Court finds that it is.

Gaubert 499 U.S. at 323. Like OLMS agents, TIGTA agents’ investigative functions are grounded

in the considerations and goals of the statute. Further, the language of the statute shows that the




                                                  10

   Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 10 of 11 PageID #: 159
conduct of the Inspector General and his agents is subject to review and audit, meaning that the

challenged conduct is “susceptible to policy analysis.” Gaubert. 499 U.S. at 325

       Accordingly, the Court finds that discretionary function exception also applies to Plaintiff’s

claims against the TIGTA agents, and the Court lacks subject matter jurisdiction over those claims.

                                     IV.     CONCLUSION

       For the reasons stated herein, the Court finds that it lacks subject matter jurisdiction over

Plaintiff’s claims against OLMS and TIGTA. Accordingly, Defendant’s Motion to Dismiss will

be GRANTED, and this case will be DISMISSED without prejudice.

       An appropriate order will enter.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                11

  Case 3:20-cv-00151 Document 40 Filed 08/31/21 Page 11 of 11 PageID #: 160
